Citation Nr: 0316907	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-44 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the right leg, prior to January 
12, 1998.

2.  Entitlement to a disability rating in excess of 40 
percent for varicose veins of the right leg, from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California (CA), that denied the veteran's 
claim for a disability rating in excess of 20 percent for 
varicose veins of the right leg.  The veteran disagreed with 
this decision in August 1993 and, following the issuance of a 
statement of the case in September 1994, the veteran 
perfected a timely appeal.  The Board remanded this claim for 
additional development in an August 1999 decision, and it 
subsequently was returned to the Board.

By a Hearing Officer's Decision, dated in January 2000, the 
RO granted an increase in the disability rating for the 
veteran's varicose veins of the right leg from 20 percent to 
40 percent disabling, effective from January 12, 1998.  In 
March 2000, the RO furnished the veteran a supplemental 
statement of the case that provided the reasons and bases for 
this determination.  Inasmuch as the 40 percent rating is not 
the maximum benefit available under the rating schedule, the 
claim for an increase in the disability rating for varicose 
veins of the right leg is still in controversy and, 
therefore, it remains a viable issue for appellate 
consideration by the Board.  See AB. v. Brown, 6 Vet. App. 
35, 38 (1993).

Accordingly, the Board's appellate review will focus on the 
issues listed on the cover page of this decision.


FINDINGS OF FACTS

1.  The veteran's varicose veins of the right leg are 
manifested by, at most, moderately severe varicosities of 
superficial veins above and below the knees, for at least the 
period prior to January 11, 1998.

2.  The veteran's varicose veins of the right leg are 
manifested by, at most, intermittent swelling of the right 
lower extremity, for at least the period from January 12, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for varicose veins of the right leg have not been 
met, for the period prior to January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7120 (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

2.  The criteria for a disability rating in excess of 40 
percent for varicose veins of the right leg have not been 
met, for the period from January 12, 1998.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7120 (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the information 
and evidence necessary to substantiate her claim for an 
increase in the disability rating for varicose veins of the 
right leg.  In a letter dated in December 2002, the veteran 
and her representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide in support of her claim.  The veteran and her 
representative were provided with a copy of the appealed 
rating decision, the Board Remand issued in August 1999, a 
September 1994 statement of the case, and supplemental 
statements of the case dating from January 1998 to May 2003.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim and the requirement 
to submit medical evidence that comported with an increased 
evaluation for varicose veins of the right leg.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Further, 
VA advised the veteran and her representative in a letter, 
dated in December 1999, that the veteran was being scheduled 
for a personal hearing at the RO in January 2000.  In 
February 2000, the RO provided copies of the transcript of 
the January 2000 personal hearing to the veteran and her 
service representative.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private treatment and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to an increased 
rating on varicose veins of the right leg poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The veteran filed her most recent claim for an increase in 
the disability rating for varicose veins of the right leg in 
September 1992.  As relevant to this claim, the evidence 
submitted during the pendency of this appeal includes the 
veteran's VA outpatient treatment records for the period of 
September 1991 to October 2002, VA (fee-based) outpatient 
examination reports from Canyon Medical Group, Reseda, CA, 
dated in July 1998 and October 1999, and lay statements.

A review of the veteran's VA outpatient treatment records for 
the period of September 1991 to October 2002 indicates that, 
on VA outpatient examination accomplished at the VA Medical 
Center in Sepulveda, CA (hereinafter, "VAMC Sepulveda") in 
April 1992, the veteran complained of leg pain made worse on 
walking.  The examiner noted that the veteran's medical 
history was positive for varicose veins.  Physical 
examination revealed that the veteran had no edema or purple 
discoloration of her extremities, and 2+ pedial pulses.  The 
assessment included varicose veins.  

On VA outpatient examination accomplished at VAMC Sepulveda 
in July 1992, the veteran complained of bilateral 
claudication (or limping) in the calves, relieved by stopping 
and resting.  Physical examination of the veteran's right 
lower extremity and calf revealed increased warmth and 
tortuous veins.  The assessment included superficial or 
varicose veins.  

On VA outpatient arterial examination accomplished at VAMC 
Sepulveda in September 1992, the veteran presented with 
varicosities of the right calf and leg and also complained of 
claudication.  Physical examination of the veteran revealed 
varicosities of the right leg and thigh.  Vascular laboratory 
results revealed dorsalis pedis pulses of 2 on the right and 
2+ on the left, and post-tibial pulses of 2 on the right and 
2+ on the left.  Deep venous examination showed incompetent 
posterior tibial veins bilaterally.  The assessment included 
that the veteran should continue to wear support stockings 
because the pain was not debilitating.  

On VA outpatient vascular examination accomplished at VAMC 
Sepulveda in March 1993, the veteran complained of 
circumferential leg pain below the knees and on ambulation.  
Physical examination of the veteran revealed mild bilateral 
lower extremity varicosities.  Vascular laboratory results 
revealed dorsalis pedis and post-tibial pulses of 2 on the 
right and 3 on the left.  The examiner concluded that the 
veteran's complained of leg pain was likely not related to 
vascular disease.  

On VA outpatient artery diseases examination accomplished at 
VAMC Sepulveda in September 1993, no complaints were noted.  
Physical examination of the veteran revealed 2+ bilateral 
dorsalis pedis and post-tibial pulses, with a dorsalis pedis 
pulse of 1+/2 on the right, and her skin had no appendanges 
or breakdowns and a cool temperature.  The diagnosis included 
superficial right lower extremity venous incompetence.  

On VA outpatient vascular examination accomplished at VAMC 
Sepulveda in November 1995, the veteran had no new 
complaints.  Physical examination revealed no lesions on 
either lower extremity, dorsalis pedis pulses of 2+ 
bilaterally, post-tibial pulses of 2+ bilaterally, and an 
erythematous pruritic lesion on the right ankle.  No 
assessment was provided.  

On VA outpatient women's health examination accomplished at 
VAMC Sepulveda in November 1995, the veteran complained that 
a lesion on her right lower leg had increased in size and had 
become painful and itchy.  Physical examination of the 
veteran revealed that there was a lesion on her right lower 
leg that was raised and crusty.  The assessment was lesion, 
right leg, unknown etiology.  

A VA Medical Certificate from VAMC Sepulveda dated in April 
1997 noted that the veteran had presented with complaints of 
5 days of right lower extremity pain and swelling that was 
worse on movement.  The veteran's medical history of varicose 
veins was noted.  Physical examination of the veteran's right 
lower extremity revealed that the right calf area was larger 
than the left, positive varicose veins, the right calf was 
warm and had increased tone compared to the left, and there 
was no erythema.  The impression was probable deep vein 
thrombosis (DVT).  

On VA outpatient vascular examination accomplished at VAMC 
Sepulveda in May 1997, the veteran complained of an inability 
to walk more than 1 mile each day without significant pain.  
The examiner noted the veteran's recently developed swelling 
and pain in the right lower extremity and that the veteran 
had had an ultrasound that was negative for DVT.  The veteran 
reported that her pain had improved slowly and that her right 
leg swelling had decreased in the past month.  Physical 
examination of the veteran's lower extremities revealed that 
the right lower extremity still had slight swelling, there 
was no pitting or edema, varicose veins were present, her 
calf was non-tender, there were 2+ dorsalis pedis and post-
tibial pulses, and there were no lesions.  The assessment 
included resolving lower extremity swelling and pain.

The veteran submitted a statement to the RO in January 1998 
in which she provided a detailed summary of treatment for her 
varicose veins of the right leg.  Among other things, the 
veteran stated that she was unable to drive long distances 
because her varicose veins had caused pain and spasms 
throughout her right leg.

On VA (fee-based) outpatient examination accomplished at 
Canyon Medical Group, Reseda, CA (hereinafter, "Canyon 
Medical Group"), in July 1998, no complaints were noted.  
The examiner noted that the veteran was being examined for 
varicose veins of the right leg.  The veteran stated that, 
when she was on her feet for too long, her legs swelled up 
and she became very hot.  Physical examination of the veteran 
revealed no evidence of significant swelling, atrophy, or 
musculoskeletal tenderness to direct palpation and active or 
passive movement, and no evidence of cyanosis, clubbing, or 
edema.  Examination of the veteran's right leg revealed 
moderately severe varicose veins from the dorsum of the foot 
up to and including the knee and some evidence of mild 
varicose veins through the inner aspect of the thigh.  
Peripheral pulses were all 2+ on the left, 1+ femoral and 
popliteal pulses on the right, 2+ dorsalis pedis pulse on the 
right, and 0/1+ anterior tibialis pulse on the right.  
Diagnostic tests were within normal limits except for 
decreased posterior tibial flow of mild to moderate degree.  
The diagnoses included right leg varicose veins, moderate 
severity, without evidence of edema, cyanosis, clubbing, or 
claudication.  

The veteran submitted a statement to the RO dated in March 
1999 in which she stated that she had experienced constant 
swelling, pain, and heat above and below the knee, protruding 
and distortion of the saphenous vein, and cramping of the 
saphenous vein, especially at night, since April 1997, as a 
result of her varicose veins of the right leg.  

The veteran's service representative submitted a statement on 
the veteran's behalf to the RO in June 1999 in which he 
stated that the medical evidence had shown that the veteran 
had varicose veins both above and below the knee, chronic 
edema that clearly interfered with the healing process, and 
long-standing ulcerations to the right lower extremity in the 
past.  

On VA (fee-based) outpatient examination accomplished at 
Canyon Medical Group in October 1999, the veteran complained 
of varicose veins of the right leg.  The veteran's medical 
history included statements that she had right leg swelling 
at the end of the day and had to elevate her legs in order to 
relieve the pressure that she felt, and she was unable to 
wear her right shoe at times as it became tight at the end of 
the day.  The veteran also stated that elevating her right 
leg somewhat relieved her pain and swelling, but that the 
swelling did not completely disappear.  Physical examination 
of the veteran revealed no evidence of ulceration in the 
lower extremities, there was 2+ pitting edema of the right 
lower extremity, no stasis pigmentation, eczema, or 
ulceration extending from the mid-calf area to the mid-thigh 
region on the right, and no sacculation (or formation of a 
sac), and there was swelling of the right lower extremity as 
compared to the left that was not relieved by leg elevation.  
The diagnosis was varicose vein, right lower extremity.  

At the veteran's personal hearing in January 2000, she 
testified that her varicose veins of the right leg had caused 
leg swelling, leg pain that lasted all day long, frequent leg 
spasms, particularly at night, and that she was unable to 
wear support hose all the time because they numbed her feet.  
She also testified that she still experienced ulceration and 
discoloration as a result of her varicose veins.

On VA outpatient vascular surgical consultation accomplished 
at VAMC Sepulveda in September 2001, the veteran's chief 
complaints were a history of right lower extremity varicose 
veins and a history of calf pain due to varicosities.  The 
veteran also complained that she lost sensation in her right 
foot when she wore thromboembolic disease (TED) support hose 
for longer than 1 hour.  Physical examination of the veteran 
revealed a large varicose vein in the medial aspect of the 
right thigh, multiple varicose veins throughout the right leg 
to the ankle, palpable dorsalis pedis and post-tibial pulses, 
no edema, and no wounds.  The assessment was right lower 
extremity varicose veins.  

Analysis

The veteran and her service representative essentially 
contend on appeal that her service-connected varicose veins 
of the right leg are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increase in the disability rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 
Vet. App. 282, 287 (1991).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the United States Court of 
Appeals for Veterans' Claims (hereinafter, "the Court") has 
held that it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(all relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

Here, the veteran's service-connected varicose veins of the 
right leg are evaluated according to 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  The Board notes that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating varicose veins.  See 62 
Fed. Reg. 65219 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (effective from January 12, 
1998)).  Those provisions, which became effective January 12, 
1998, replaced the rating criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (as in effect through January 12, 1998).  
The amended rating criteria are sufficiently different from 
those in effect through January 12, 1998.  In this context, 
the Court has held that, where the laws or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
notes further, however, that where compensation is awarded or 
increased pursuant to a liberalizing rule approved by the 
Secretary of VA or his direction, the effective date on that 
increase shall not be earlier than the effective date of such 
law or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Therefore, 
any increase in the disability rating made pursuant to the 
new criteria at Diagnostic Code 7120, will be effective as of 
January 12, 1998.  See Schedule for Rating Disabilities, 
Cardiovascular System, Disease of the Heart, 62 Fed. Reg. 
65207 (1997) (effective January 12, 1998).

Under the former Diagnostic Code 7120, in effect prior to 
January 12, 1998, varicose veins were evaluated based on 
their degree of severity and on whether they were unilateral 
or bilateral.  Pursuant to these regulatory criteria, a 20 
percent disability rating is warranted for moderately severe 
unilateral varicose veins involving the superficial veins 
above and below the knee with involvement of the long 
saphenous vein, varicosities ranging in size from 1 to 2 
centimeters in diameter, and symptoms of pain or cramping on 
exertion, but with no involvement of the deep circulation.  
Severe varicosities below the knee with ulceration, scarring, 
or discoloration and painful symptoms are also rated at the 
20 percent level as moderately severe varicose veins.  A 40 
percent disability rating requires severe unilateral varicose 
veins involving the superficial veins above and below the 
knee with involvement of the long saphenous vein, 
varicosities ranging over 2 centimeters in diameter, marked 
distortion and sacculation, edema, and episodes of 
ulceration, but with no involvement of the deep circulation.  
A 50 percent disability rating requires pronounced unilateral 
varicose veins with the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997) (effective through January 12, 
1998) (emphasis added).

Under the revised Diagnostic Code 7120, in effect since 
January 12, 1998, varicose veins are now evaluated according 
to objective symptomatology and not by degrees of severity.  
Pursuant to these regulatory criteria, a 20 percent 
disability rating is warranted where the varicose veins are 
manifested by persistent edema, incomplete relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent disability rating is 
warranted where the varicose veins are manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent disability 
rating is available where the varicose veins are manifested 
by persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent disability rating is available where the varicose 
veins are manifested by massive board-like edema with 
constant pain at rest attributed to the effects of varicose 
veins.  In the NOTE following these diagnostic criteria, the 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002) (effective 
from January 12, 1998).

It is noted that, in the January 2000 Hearing Officer's 
Decision that increased the disability rating for the 
veteran's service-connected varicose veins of the right leg 
to 40 percent disabling (effective from January 1, 1998), the 
RO evaluated this disability under the revised Diagnostic 
Code 7120.  It is also noted that the veteran and her service 
representative were provided notice of the former and revised 
Diagnostic Code 7120 in the May 2003 supplemental statement 
of the case.  Given this procedural history, and especially 
given the Hearing Officer's favorable decision in January 
2000, the Board determines that the veteran will not be 
prejudiced by its consideration of the revised criteria in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Accordingly, the Board will consider both the old 
and new rating criteria under Diagnostic Code 7120 and apply 
the criteria which are most favorable to the veteran.

Viewing the evidence of record under the former Diagnostic 
Code 7120, the Board finds that, prior to January 12, 1998, 
there is no evidence that the veteran's service-connected 
varicose veins of the right leg were severe or pronounced, 
such that the veteran is entitled to a disability rating in 
excess of 20 percent for this period.  There is no evidence 
that the veteran's unilateral varicose veins involved the 
superficial veins above and below the knee or the long 
saphenous vein, marked distortion, sacculation, edema, 
episodes of ulceration, or any involvement of the deep 
circulation.  In this regard, the Board notes that the VA 
examiner who saw the veteran in September 1992 concluded that 
her varicosities of the right leg and thigh were not 
debilitating.  Although the veteran complained of 
circumferential pain below the knees at her March 1993 VA 
examination, the VA examiner concluded that this pain was 
likely not related to vascular disease.  At the veteran's May 
1997 VA examination, it was noted that her recent ultrasound 
had been negative for deep vein thrombosis (DVT).  Although 
it was noted on VA examination accomplished in November 1997 
that the veteran probably had DVT on her right lower 
extremity, this was not confirmed by subsequent examination.  
Given the symptomatology associated with the veteran's 
service-connected varicose veins of the right leg, and given 
that there was no evidence on objective examination of severe 
or pronounced varicose veins, the Board finds that this 
disability was most appropriately evaluated as 20 percent 
disabling under the former Diagnostic Code 7120, and an 
increased rating is not warranted, prior to January 12, 1998.  
See 38 C.F.R. § 4.104, Diagnostic Code 7120 (effective 
through January 12, 1998).

Viewing the evidence of record under the revised Diagnostic 
Code 7120, the Board finds that, prior to January 12, 1998, 
there was no evidence that the veteran's service-connected 
varicose veins of the right leg were manifested by persistent 
edema and stasis pigmentation or eczema, intermittent 
ulceration, subcutaneous induration, or massive board-like 
edema with constant pain at rest, such that the veteran is 
entitled to a disability rating in excess of 20 percent for 
this period.  As noted in the Hearing Officer's January 2000 
decision, the first medical evidence of persistent edema was 
in the veteran's VA (fee-based) examination in October 1999, 
at which time the veteran's right lower extremity had 2+ 
pitting edema.  By contrast, the VA (fee-based) examiner who 
saw the veteran in July 1998 found no evidence of edema.  
There also was no edema on VA examinations accomplished in 
April 1992 and May 1997.  Given the symptomatology associated 
with the veteran's service-connected varicose veins of the 
right leg, and given that there was no evidence on objective 
examination of persistent edema or ulceration, statis 
pigmentation, eczema, or constant pain at rest, the Board 
finds that an increased rating above 20 percent disabling is 
not warranted under the revised Diagnostic Code 7120, prior 
to January 12, 1998.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (effective through January 12, 1998).

Turning to the veteran's entitlement to an increased rating 
above 40 percent on service-connected varicose veins of the 
right leg under the former Diagnostic Code 7120, from January 
12, 1998, the Board finds that there is no evidence that the 
veteran's service-connected varicose veins of the right leg 
are manifested by severe bilateral varicose veins involving 
superficial veins above and below the knee or the long 
saphenous vein, marked distortion, sacculation, edema, and 
episodes of ulceration, such that the veteran is entitled an 
increased rating above 40 percent for this period.  None of 
the examiners who evaluated the veterans' varicose veins of 
the right leg during the pendency of this appeal diagnosed 
bilateral varicose veins, although it is noted that the 
veteran testified at her RO hearing in January 2000 that she 
had a minor problem with varicose veins on her left leg.  The 
VA (fee-based) examiner who saw the veteran in July 1998 
found no objective evidence of edema, marked distortion, or 
sacculation of the right leg.  Most importantly, this 
examiner concluded that the veteran's service-connected 
varicose veins of the right leg were moderate to moderately 
severe at best.  There also was no evidence of ulceration and 
no sacculation in the lower extremity, although edema of the 
right lower extremity was noted, on VA (fee-based) 
examination accomplished in October 1999.  The examiner who 
saw the veteran in October 1999 also did not find any 
objective evidence of severe or pronounced varicose veins.  
Although it is noted that multiple varicose veins throughout 
the right leg to the ankle were identified on VA examination 
accomplished in September 2001, there was no objective 
evidence of edema at that examination or subsequently in 
April 2002.  Given the symptomatology associated with the 
veteran's service-connected varicose veins of the right leg, 
and given that there was no objective evidence of severe or 
pronounced varicose veins, the Board finds that an increased 
rating above 40 percent disabling is not warranted under the 
former Diagnostic Code 7120, from January 12, 1998.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective through 
January 12, 1998).

Viewing the evidence of record under the revised Diagnostic 
Code 7120, from January 12, 1998, the Board finds that there 
is no evidence that the veteran's service-connected varicose 
veins of the right leg are manifested by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, or 
persistent ulceration, such that the veteran is entitled to 
an increased rating above 40 percent for this period.  For 
example, there was no evidence of edema on repeated 
examination of the veteran's varicose veins of the right leg 
accomplished in July 1998, September 2001, and April 2002.  
Although the veteran complained on examination in July 1998 
that she was unable to complete her activities of daily 
living when she was on her feet too long and also complained 
of pain at rest, she also stated that she was able to 
complete her household chores with frequent rests.  Further, 
the examiner who noted these complaints did not find any 
objective evidence on examination in July 1998 of massive 
board-like edema with constant pain at rest.  Although, as 
noted above, the VA (fee-based) examiner found evidence of 
pitting edema on examining the veteran in October 1999, there 
also was no evidence of ulceration, stasis pigmentation, or 
eczema, and the examiner noted that the veteran's pain and 
swelling caused by her varicose veins of the right leg was 
somewhat relieved by elevating the leg.  Finally, there was 
no objective evidence of edema on examination in September 
2001.  Given the symptomatology associated with the veteran's 
varicose veins of the right leg, and especially given the 
lack of objective evidence of persistent or massive board-
like edema or ulceration, stasis pigmentation, or eczema, the 
Board finds that the veteran's service-connected varicose 
veins of the right leg were most appropriately rated as 40 
percent disabling, and an increased rating is not warranted, 
under the revised Diagnostic Code 7120, from January 12, 
1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997) (codified at 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective from 
January 12, 1998)).

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected varicose 
veins of the right leg presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  A review 
of the evidence in the veteran's claims folder does not 
indicate that her varicose veins of the right leg were shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased rating in excess of 20 percent for varicose veins 
of the right leg prior to January 12, 1998, or for an 
increased rating in excess of 40 percent for varicose veins 
of the right leg from January 12, 1998.  

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
in excess of 20 percent on the veteran's varicose veins of 
the right leg prior to January 12, 1998.  The Board also 
finds that the criteria have not been met for an increased 
rating in excess of 40 percent on the veteran's varicose 
veins of the right leg from January 12, 1998.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The 
appeal is denied.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the right leg, prior to January 12, 
1998, is denied.

Entitlement to a disability rating in excess of 40 percent 
for varicose veins of the right leg, from January 12, 1998, 
is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

